DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2004/0149171), in view of Kayali et al. (US 2003/0047114), in view of Rush et al. (US 2014/0202931).
Regarding claims 1-2
Price teaches mixing an effective amount of cement with an effective amount of bottom ash, the latter consisting of a fraction having a particle size from less than about 0.75 inches (i.e. 19.05 mm) (paragraph 0014). 
Before mixing the bottom ash with the cement, the fraction of bottom ash would consist of bottom ash. Further, the bottom ash is used as an aggregate in the composition (paragraph 0003). Whereas, after the mixing and addition of water to cure the product, a concrete (i.e. mixture of cement and aggregate) would be formed. 
As the particle size range of the reference overlaps the claimed range, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Although Price does not teach the exact claimed size range of the ash, the size range of Price overlaps the size range of the claimed invention. Further, Price discloses using different size fractions of the bottom ash (paragraph 0014). 
Kayali directed to the use of fly ash as a concrete aggregate, teaches that the maximum ash particle size found to produce the best results in a concrete was 12 mm, and that the aggregates were then crushed to produce this maximum size and were subsequently sized into coarse, fine, and ultrafine sizes (paragraph 0042-0045). 
Kayali teaches that when making concretes using aggregate that variations in the size of the aggregate leads to inconsistency in the final product, that repeatability of the strength values and workability levels are caused by inconsistency in the aggregate used, and that one of the main factors for the inconsistency seen was the size of the aggregate used (paragraphs 0002-0003).
Kayali teaches the sieving operation and analysis of the ash aggregate showing 100 % of the particles passing through a sieve size of 13.20 mm, with 81.4 % passing then through a sieve size of 9.5 mm (Table 1). This would result in a fraction comprising 18.6 % of the aggregate separated by size with a size range of between 13.2 and 9.5 mm, which is a fraction within the claimed size range.
The skilled artisan would readily appreciate that for consistent results, the size of the particles used needs to be consistent.  Even though Kayali is using a different ash aggregate (fly ash versus bottom ash) it would have been prima facie obvious at the time of the invention to add to the teachings of Price by sorting the bottom ash aggregate into different sizes fractions to determine which fraction(s) produce the best and most consistent results. Therefore, it would have been obvious to use the sieving procedure of Kayali in sorting the aggregate ash particles of Price which would produce a bottom ash aggregate fraction having a size range of 13.2 to 9.5 mm, with a reasonable expectation of success as suggested by Kayali in separating out the different size fractions to enable the determination of which fraction will produce the most consistent results in a produced concrete.
Although, the references to Price is silent as to the aluminum content, this would be dependent upon the source of the waste to be incinerated. Also, there is always motivation to reduce the presence of metals which may be toxic and leach from materials and/or to recycle such materials. However, Rush teaches the use of waste-to-energy bottom ash and separating it into fractions useful as aggregates while removing metals therefrom, including vigorous washing which would reduce the chloride content, and resulting in a product where the non-ferrous metals including aluminum, copper, zinc, and lead are about 1% (paragraphs 0002, 0009 and 0029-0036), less than the maximum 25,000 mg/kg (i.e. 2.5 %) claimed. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Price, by removing metals and contaminates, with a reasonable expectation of success, as suggested by Rush, and the expected benefit of making a less environmentally hazardous material. The skilled artisan would also appreciate that by removing contaminants and arriving at a more consistent product, that more consistent results would be achieved, further motivation to use the process of Rush to reduce the presence of metals as contaminates in the composition of Price.
Regarding claim 4
Rush teaches vigorous washing, and the use of water to do such, and after lessening the ash bond, the aggregates are rinsed with clean water (paragraph 0019).
Although Rush does not disclose the pH of the water ash mixture the combination of the ash with clean water would be expected to have a pH of less than 11.
Regarding claim 5
The bottom ash material is exposed to atmosphere (i.e. a CO2 source), and would therefore react with this CO2 source, if such reaction takes place. Additionally, during combustion in the furnace they are in the presence of a CO2 source, as the burning of the waste will produce CO2 which will be in contact with the bottom ash.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants amendments to the claims are sufficient to overcome the rejections, and they have been withdrawn. However, new rejections have been made making these arguments mainly moot. Whereas the arguments which would apply to the new rejections are discussed below.
	Applicants argue that in Rush after the washing process the material no longer consist of bottom ash. This is not persuasive and even though certain materials maybe removed, the aggregates still consist of bottom ash, and no additional materials other than the water used for washing has been added, then removed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734